Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 



Election/Restrictions
Claim 62 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 52, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/05/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see page 8, section II, pages 8 and 9, section III, filed 03/19/2021, with respect to claim 62 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 03/19/2021 is sufficient to overcome the rejection of claim 62 based upon 35 U.S.C. 103(a) over Behnam et al. (US 2009/0130173 A1).


Reasons for Allowance
Claims 52, 62-74, 88-95, 97 and 99-101 which have been renumbered 1-26,  
The following is an examiner’s statement of reasons for allowance: for claims 62 and 65, the prior art fails to teach or fairly suggest a particle that are a sheet having a sheet thickness of about 20 to about 2000 microns, wherein at least 25% of the substrate particles, when considered in the plane of the sheet, each have a first, maximum cross sectional dimension axis length which is no more than about two times the length of a second cross sectional axis taken on a line perpendicular to and centered upon the maximum cross sectional dimension axis, and wherein said cell growth substrate particles each comprise a membranous soft tissue with a sheet structure as isolated from a soft tissue source where these limitations are in combination with the claim as a whole.
The closest prior art is Behnam et al. (US 2009/0130173 A1) which disclose using a particle as a bone graft, but does not anticipate nor render obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799